Opinion filed February 18, 2010 
 
 
 
 
 
 
                                                                       
In The
                                                                             

  Eleventh
Court of Appeals
                                                                
____________
 
                  
Nos. 11-09-00323-CR, 11-09-00324-CR, &
11-09-00329-CR
                                                   
__________
 
                          
 SHANNON MARTIN ST. CLAIR,
Appellant
 
                                                            
V.
 
                                      
 STATE OF TEXAS, Appellee
 

 
                                         
On Appeal from the 91st District Court
 
                                                     
 Eastland County, Texas
 
                                  
Trial Court Cause Nos. 22143, 22144, & 22146
 

 
                                          
M E M O R A N D U M   O P I N I O N
The
trial court convicted Shannon Martin St. Clair, upon his pleas of guilty, of
two offenses of delivery of marihuana to a child.[1]  Pursuant
to the plea bargain agreements, the trial court assessed punishment for each
delivery offense at confinement for fifteen years.  In the
tampering-with-evidence case,[2]
the trial court granted appellant=s
plea in bar and discharged him. Appellant filed pro se notices of appeal. 
We dismiss each appeal.
In
each appeal, appellant=s
court-appointed counsel has filed a motion to withdraw.  The motions are
supported by briefs in which counsel professionally and conscientiously examines
the record and applicable law and states that he has concluded that each appeal
is frivolous.  Counsel has provided appellant with copies of each brief
and advised appellant of his right to review the record and file
responses.  Responses have not been filed.  Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.
Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following
the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeals are without merit.  We note that
counsel has the responsibility to advise appellant that he may file petitions
for discretionary review by the Texas Court of Criminal Appeals.  Ex
parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006).  Likewise, this
court advises appellant that he may file petitions for discretionary review
pursuant to Tex. R. App. P. 66. 
Black v. State, 217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
The
motions to withdraw are granted, and the appeals are dismissed.
 
PER CURIAM
 
February 18,
2010
Do not
publish.  See Tex. R. App.
P. 47.2(b).
Panel consists of:  Wright,
C.J.,
McCall, J., and Strange, J.







[1]11-09-00323-CR & 11-09-00324-CR.


[2]11-09-00329-CR.